Exhibit 10.47

Schedule of Executive Compensation

Effective January 1, 2006, and pursuant to the annual review of base salary
compensation approved by the Compensation Committee of the Company’s Board of
Directors, base salaries for its named executive officers were increased to the
amounts shown in the table below:

 

Name

  

Position

  

Currency of
Salary

   Revised Annual Base
Salary Effective
January 1, 2006

Dr. David Fyfe

   Chief Executive Officer    U. S. Dollars    480,690

Daniel Abrams (1)

   Chief Financial Officer    British Pounds    187,775

Michael Black (2)

   Vice-President Finance    British Pounds    106,000

Dr. Jeremy Burroughes

   Chief Technical Officer    British Pounds    159,805

Dr. SB Cha (3)

   Vice-President, Commercial    U. S. Dollars    280,000

Dr. Scott Brown

   Vice-President, Research    British Pounds    164,743

Stephen Chandler (4)

   Vice-President, Legal and Intellectual Property    British Pounds    200,619

--------------------------------------------------------------------------------

(1) Mr. Abrams ceased to be an employee of the Company effective June 30, 2006

(2) Mr. Black became a named executive officer effective July 3, 2006 and the
salary shown was effective from that date

(3) Dr. Cha entered into a new employment agreement with us effective
February 1, 2006 and the salary shown was effective from that date.

(4) Mr. Chandler ceased to be a named executive officer effective December 31,
2006

Effective January 1, 2007, and pursuant to the annual review of base salary
compensation approved by the Compensation Committee of the Company’s Board of
Directors, the base salary for one named executive officer was increased to the
amount shown in the table below:

 

Name

  

Position

  

Currency of
Salary

   Revised Annual Base
Salary Effective
January 1, 2007

Jim Veninger

   Vice-President, Technology Development    British Pounds    160,000